Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “at least one connecting portion”, and the claim also recites two connection portions, the broad recitation “at least one assembling portion”, and the claim also recites one assembling portion, the broad recitation “at least one magnet”, and the claim also recites one magnet which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely 
With respect to claim 3, it is noted that the applicant claims “the at least one assembling portion includes one additional assembling portion” and “the at least one magnet includes one additional magnet”, however, in claim 1, the applicant has claimed that the at least one is one for each of the elements, therefore, it is unclear what the applicant is trying to claim. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “aligner” in claim 1 is used by the claim to mean “a magnetic orthodontic device,” while the accepted meaning is “a shell or tray for extending over the teeth to move the teeth from a first position to a second position during a planned orthodontic treatment.” The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Siegel et al. (6,142,779).
Siegel teaches an magnetic orthodontic device comprising an alinger 142 (such that the aligner can align an upper and lower element) having at least one connecting portion 128/130 adapted to be connected to teeth or an alveolar bone (see fig. 1, such that the device is capable of being placed in the mouth to connect to teeth or bone, such as the size of the device is of a size capable of insertion into the mouth and therefore, the device is capable of functioning as claimed) and at least one assembling portion respectively disposed at the at least one connecting portion 128/130 (see figs. 5-6, such that the assembling portion is the portion on the connecting portions 128/130 that receives the magnet 170, i.e. the recess in which the magnet is received), and at least one magnet 170 respectively assembled to the at least one assembling portion (see figs. 5-6, explanation above), wherein the aligner has a linkage portion 126 being elongated and having two opposite ends (see figs. 5-6), the at least one connecting portion 128/130 including two connecting portions 128/130 respectively connecting to the two opposite ends of the linkage portion (see figs. 5-6 which show a connecting 
Siegel further teaches with respect to claim 3, wherein the at least one assembling portion includes one additional assembling portion, the two assembling portions respectively defined in the two connecting portions (see figs. 5-6, such that the assembling portion is the portion on the connecting portions 128/130 that receives the magnet 170, i.e. the recess in which the magnet is received) and the at least one magnet 170 includes one additional magnet 170, the two magnets respectively .  

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Taylor et al. (WO 2007/134375).
Taylor teaches an magnetic orthodontic device comprising an alinger 26 having at least one connecting portion (see annotated figure below) adapted to be connected to teeth (see fig. 2) and at least one assembling portion respectively disposed at the at least one connecting portion (see annotated figure below, such that it is the recess in which the magnet is retained), and at least one magnet 27 respectively assembled to the at least one assembling portion (see annaoted figure below), wherein the aligner has a linkage portion being elongated and having two opposite ends (see annotated figure below), the at least one connecting portion including two connecting portions (see annaoted figure below), the at least one assembling portion includes one assembling portion defined in one of the two connecting portions (see annotated figure below), and the at least one magnet 27 includes one magnet embedded in the assembling portion (see annaoted figure below, pg. 2, ll. 1-2, “Encased within each module is at least one magnet or ferromagnetic piece”). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Taylor further teaches with respect to claim 3, wherein the at least one assembling portion includes one additional assembling portion, the two assembling portions respectively defined in the two connecting portions (see annaoted figure above) and the at least one magnet includes one additional magnet 20, the two magnets 20/27 respectively .  


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed September 30, 2021 have been fully considered but they are not persuasive. It is noted that the prior art of Taylor has been used in the rejection above, however, a different embodiment and interpretation of the art has been used and therefore, the arguments are moot. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        10/21/2021